Name: 79/952/EEC: Commission Decision of 26 October 1979 approving a programme for the processing and marketing of crops and their products in Scotland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-16

 Avis juridique important|31979D095279/952/EEC: Commission Decision of 26 October 1979 approving a programme for the processing and marketing of crops and their products in Scotland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 289 , 16/11/1979 P. 0038 - 0038****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 26 OCTOBER 1979 APPROVING A PROGRAMME FOR THE PROCESSING AND MARKETING OF CROPS AND THEIR PRODUCTS IN SCOTLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/952/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 10 APRIL AND 4 OCTOBER 1978 THE GOVERNMENT OF THE UNITED KINGDOM COMMUNICATED THE PROGRAMME FOR THE PROCESSING AND MARKETING OF CROPS AND THEIR PRODUCTS IN SCOTLAND AND SUPPLIED ADDITIONAL DETAILS ON 26 JUNE 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE MODERNIZATION , RATIONALIZATION AND EXPANSION OF FACILITIES FOR THE PROCESSING , STORAGE AND MARKETING OF : - CEREALS AND FEEDINGSTUFFS , - HORTICULTURAL PRODUCTS , - POTATOES , WITH THE AIM OF ADAPTING THE PROCESSING AND MARKETING OF THOSE PRODUCTS TO THE REQUIREMENTS AND POSSIBILITIES OF THE MARKET AS REGARDS QUANTITY , QUALITY AND FORM OF SUPPLY ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THAT PART OF THE PROGRAMME WHICH CONCERNS CEREALS AND ANIMAL FEEDINGSTUFFS IN SCOTLAND DOES NOT AFFECT DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN RESPECT OF COMMUNITY FINANCE FOR PROJECTS WHICH DO NOT RELATE PRIMARILY TO THE PROCESSING OF BASIC PRODUCTS OBTAINED IN SCOTLAND ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE PARTICULARS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTORS ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE PROCESSING AND MARKETING OF CROPS AND THEIR PRODUCTS IN SCOTLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE UNITED KINGDOM GOVERNMENT ON 10 APRIL AND 4 OCTOBER 1978 AND SUPPLEMENTED ON 26 JUNE 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT